Exhibit 10.1

AGREEMENT




THIS AGREEMENT (the “Agreement”) is made and entered into effective the 25th day
of September 2007, by and between Reflect Scientific, Inc., a Utah corporation
(“Reflect”); and John F. Dain (“Dain”), Nicholas J. Henneman (“Henneman”), J F
Dain & E L Dain Co – T Tee Dain Family Revocable Trust U/A Dated 12/17/2001 (the
“Dain Trust”) (collectively Dain, Henneman and Dain Trust are referred to herein
as “Shareholders”).




Premises




a) Reflect and the Shareholders entered into an Agreement and Plan of Merger on
November 17, 2006 (“Merger Agreement”).  Under the terms of the Merger
Agreement, Reflect acquired all of the issued and outstanding stock of All Temp
Engineering, Inc. (“All Temp”) through a merger of All Temp with and into
Cryometrix, Inc. a wholly-owned subsidiary of Reflect.




b) As consideration for the merger, the Shareholders received shares of Reflect
along with a cash payment and ongoing royalty interest.




c) The parties to the Merger Agreement have been reviewing the operations of
Cryometrix and ongoing responsibilities of the Shareholders.  After a review of
the operations, the parties have agreed to adjust the consideration originally
paid to the All Temp shareholders to better reflect the intent of the Merger
Agreement and relative consideration to be received.  Accordingly, based on the
terms and conditions of this Agreement, the Shareholders have agreed to return
certain shares to Reflect.




Agreement




Based on the foregoing premises, which are incorporated herein by this
reference, the mutual covenants and conditions set forth herein, and in
consideration of the execution of this Agreement, the giving, receipt or
exchange of the promises herein, and for other good and valuable consideration,
receipt and adequacy of which is hereby acknowledged, the Parties hereto agree
as follows:




1) Return of Shares.  Dain, the Dain Trust and Henneman hereby agrees to return
for cancellation an aggregate of 1,000,000 shares of Reflect’s common stock
received under the terms and condition of the Merger Agreement with the
1,000,000 shares divided evenly between the shareholders with Dain and the Dain
Trust returning 500,000 shares and Henneman returning 500,000 shares for
cancellation, in exchange, and consideration for, Reflect releasing shareholders
from any and all liability in relation to certain out of pocket costs to be paid
by Shareholders as part of the Merger Agreement and to align the parties closer
to the original consideration contemplated in the Merger Agreement.  




2) Cancellation of Shares.  Shareholder hereby agrees to immediately transfer
all share certificates representing the 1,000,000 shares of Reflect common stock
to be cancelled pursuant to section 1 hereof to Reflect for cancellation.  This
Agreement may be delivered to Reflect’s transfer agent as evidence of the
cancellation of the shares.  The transfer agent is hereby instructed to cancel
the shares and to reflect on its books such cancellation.




3) Governing Law.  This Agreement shall be governed by, enforced and construed
under and in accordance with the laws of the United States of America and, with
respect to matters of state law, with the laws of the State of Utah.




4) Attorney's Fees.  In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the nonbreaching
party or parties for all costs, including reasonable attorneys' fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.





--------------------------------------------------------------------------------




5) Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof.  All previous agreements between
the parties, whether written or oral, have been merged into this Agreement.
 This Agreement alone fully and completely expresses the agreement of the
parties relating to the subject matter hereof.  There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.




6) Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the Closing Date and the consummation of the
transactions herein contemplated.




7) Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument.




8) Facsimile Transmissions.  Facsimile transmission of any signed original
document, and retransmission of any signed facsimile transmission, shall be the
same as delivery of an original.  At the request of any party hereto, the
parties will confirm facsimile transmitted signatures by signing an original
document.




9) Amendment or Waiver.  Every right and remedy provided herein shall be
cumulative with every other right and remedy, whether conferred herein, at law,
or in equity, and such remedies may be enforced concurrently, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the date first
above written.




Reflect Scientific, Inc.
                                                  Nicholas J. Henneman




By:/s/Kim Boyce
                                                          /s/Nicholas J.
Henneman

     Its President




John F. Dain

/s/John F. Dain




J F Dain & E L Dain Co – T Tee Dain Family Revocable Trust U/A Dated 12/17/2001




By:/s/John F. Dain

     Trustee



